UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: A. H. ROBINS COMPANY,
INCORPORATED,
Debtor.

LENORE WIDMARK,                                                     No. 99-2062
Claimant-Appellant,

v.

DALKON SHIELD CLAIMANTS TRUST,
Trust-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge; Robert R. Merhige, Jr.,
Senior District Judge; Blackwell N. Shelley, Bankruptcy Judge.
(CA-85-1307-R)

Submitted: December 14, 1999

Decided: January 6, 2000

Before WIDENER and MICHAEL, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Michael Villeck, Howard Eison, SANDER, SANDER, BLOCK &
WOYCIK, P.C., Mineola, New York, for Appellant. Orran L. Brown,
BOWMAN AND BROOKE, L.L.P., Richmond, Virginia, for Appel-
lee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lenore Widmark appeals from the district court's order denying
her motion to vacate the arbitrator's decision denying Widmark's
Dalkon Shield Claim. We affirm.

A Dalkon Shield claimant who establishes use of a Dalkon Shield
and the existence of an injury listed in Exhibit A to the Claims Reso-
lution Facility is entitled to a presumption that the device caused the
injury complained of. The presumption may be rebutted "if evidence
is introduced which would support a finding of non-existence of the
cause of the injury by use of the Dalkon Shield." In re A.H. Robins
Co. (Reichel v. Dalkon Shield Claimants Trust), 109 F.3d 965, 968
(4th Cir. 1997). Once the presumption is rebutted, the case proceeds
as if no presumption had existed, with the claimant bearing the ulti-
mate burden of persuasion. See id. at 969.

Here, the arbitrator initially issued a decision unfavorable to Wid-
mark, who claimed that she suffered pelvic inflammatory disease as
a result of using the Dalkon Shield. The district court denied Wid-
mark's motion to vacate the arbitrator's decision. On appeal, we
vacated the district court's decision and remanded with instructions
that the case be returned to the arbitrator, who was to give Widmark
the benefit of the Reichel presumption. See In re: A.H. Robins Co.
(Widmark v. Dalkon Shield Claimants Trust), No. 98-1522 (4th Cir.
Oct. 26, 1998) (unpublished).

On remand, the arbitrator found that the Trust had successfully
rebutted the presumption and that Widmark had failed in meeting her

                    2
ultimate burden under Reichel. Accordingly, Widmark's claim was
denied in its entirety. In reaching this result, the arbitrator noted in
particular evidence that PID generally strikes soon after insertion of
an IUD, Widmark's nine years of problem-free use of the Dalkon
Shield, and expert testimony that her PID likely was caused by a sex-
ually transmitted disease--either gonorrhea or, more likely, chlamy-
dia. The district court denied Widmark's motion to vacate the
arbitrator's decision. Widmark timely appeals.

"Judicial review of an arbitration award is extremely limited."
Kiernan v. Piper Jaffray Cos., 137 F.3d 588, 594 (8th Cir. 1998). If
a district court confirms an arbitration award, the appellate court
reviews the district court's factual findings for clear error and its
holdings of law de novo. See First Options of Chicago, Inc. v.
Kaplan, 514 U.S. 938, 947-48 (1995); Gianelli Money Purchase Plan
& Trust v. ADM Investors Servs., 146 F.3d 1309, 1311 (11th Cir.
1998).

Our review of the materials before us reveals no clear error in the
district court's findings of fact. Nor was there legal error. In electing
binding arbitration, Widmark agreed to be bound by the First
Amended Rules Governing Arbitration. The district court correctly
found that Widmark failed to demonstrate any of the grounds set forth
in Arbitration Rule 44(a) for vacating the arbitrator's decision. In par-
ticular, we note that the arbitrator's evidentiary rulings were based on
material presented at the hearing and that she correctly applied the
Reichel proof scheme. Moreover, although Widmark asserts that cer-
tain evidence was admitted in violation of Arbitration Rules 32(f)(8)
and 37, which prohibit the introduction of evidence of the presence
or absence of product defect, our review discloses that the evidence
in question was introduced as evidence of causation and fully admis-
sible under the Arbitration Rules.

We accordingly affirm the decision of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before us and argument would
not aid the decisional process.

AFFIRMED

                     3